Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This communication is responsive to the after final 2.0 (A.NE.AFCP) filed on 11/17/2021. Claims 1, 16 and 21 have been amended.  Claims 1-25 are allowed.

After Final 2.0
2.	The A.NE.AFCP has been acknowledged and entered.

Reasons for Allowance
3.	The claimed invention in view of the instant specification discloses a method, a system and a program product for creating composite views in a master data management system. The detailed implementation indicates: (1) A computer-implemented method comprising: determining, by a computer device, composite view rules for combining first data from a first data record and second data from a second data record to create a composite view of an entity in a master data management system; (2) Receiving, by the computer device, the first data; (3) Receiving, by the computer device, the second data; (4) Creating, by the computer device, a reconciled version of an attribute by reconciling a portion of the first data and a conflicting portion of the second data; (5) Creating, by the computer device, the composite view from the first data and the second data based on the composite view rules, the composite view including the reconciled version of the attribute; (6) Physically materializing, by the computer device, the 

Pertinent Art
4.	Ebenstein et al, US 20150310064, discloses providing composite views of data from disparage data sources, wherein the composite views are composed of a master view and a set of subviews, each of which may display data collected from a particular data source according to a particular format .

	
 5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Hung Le
12/13/2021

/HUNG D LE/Primary Examiner, Art Unit 2161